Citation Nr: 0835427	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  03-23 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right wrist carpel tunnel syndrome with median and ulnar 
nerve palsy and weak grip, postoperative (neurologic 
disability of the right wrist).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of bilateral inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to July 
1978.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran requested a Board hearing in 
a statement (on a VA Form 9) received by VA in September 
2007.  In a statement, signed and dated by the veteran in 
June 2008, he asked to have his hearing rescheduled due to 
illness.  Also in June 2008, an Acting Veterans Law Judge 
found the veteran submitted good cause for failing to appear 
at the scheduled hearing and instructed the Board's Hearing 
Unit to schedule him for another hearing.  A letter to the 
veteran, dated June 24, 2008, notified the veteran of a 
Central Office Board hearing in September 2008.  This letter 
advised the veteran that if he failed to appear for the 
scheduled hearing, and no request for postponement was 
received or granted, his case would be processed as if his 
hearing had been withdrawn.  The veteran failed to appear at 
the September 2008 Central Office hearing.  The veteran did 
not ask to have the hearing rescheduled.  Therefore, the 
Board finds that the veteran's pending hearing request is 
considered withdrawn.

The Board also notes that the veteran submitted a statement, 
received in January 2008, and a VA progress note, undated, 
after the issuance of the November 2007 supplemental 
statement of the case.  As such, the RO has not considered 
such evidence in compliance with Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  However, the Board observes that the 
statement is merely cumulative and redundant of previous 
arguments of record and the VA progress note does not appear 
to be "pertinent" to the issues on appeal.  38 C.F.R. § 
20.1304 (2007).  As such, the Board will proceed to 
adjudicate this appeal without consideration of 
aforementioned statement or treatment report.  




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
neurologic disability of the right wrist is manifested by 
numbness, paresthesias, pain, and some decrease in sensation, 
and is productive of no more than moderate incomplete 
paralysis of the median and/or ulnar nerves on the major 
side. 

2.  Throughout the rating period on appeal, the veteran's 
postoperative bilateral inguinal hernias are noted as 
recurrent, but the objective evidence does not reveal that 
they are not well supported by a truss, or not readily 
reducible.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right wrist carpel tunnel syndrome with median and ulnar 
nerve palsy and weak grip, postoperative, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes 
8515, 8516 (2007). 

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral inguinal hernia residuals have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued VCAA notice letters to the 
veteran dated in January 2004 and March 2006.  The letters 
informed the veteran of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  The March 2006 letter also informed 
the veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
(Diagnostic Code) under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DC, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic codes and other applicable information.  As such, 
this error is presumed prejudicial.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated actual knowledge of what was needed to 
establish the increased rating claim.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative on appeal demonstrating an awareness of what 
was necessary to substantiate the claims for a higher 
ratings.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); see also Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).  Additionally, the April 2003 Statement of the 
Case included descriptions of regulations applicable to 
rating disabilities, as well as the rating formula for all 
possible schedular ratings for the diagnostic codes under 
which the veteran's current ratings are assigned.  As such, 
the failure to include such notice in the VCAA letter did not 
prejudice the veteran here.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error 
and the appellant has not been prejudiced thereby.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  During the appeal 
period the veteran has been afforded VA digestive and 
neurologic examinations in February 2000, March 2005, and 
October 2007.

The Board notes that the reports of VA digestive and 
peripheral nerves examinations, each dated in February 2000, 
reflect that the claims file was not present for review by 
the VA examiner.  The VA peripheral nerves examination report 
reflects that the examiner reviewed some diagnostic and 
clinical test provided by the veteran, to include X-ray and 
electromyography (EMG) reports.  The Board also notes that 
the reported medical history considered by these VA examiners 
was consistent with that contained in the claims folder.  
Hence, consideration of the current disability status was 
made in view of the veteran's medical history, as required by 
38 C.F.R. §§ 4.1 and 4.2 (2007).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Analysis

In a statement received in May 1999, the veteran asserts that 
increased evaluations are warranted for his service-connected 
neurologic disability of the right wrist and the residuals of 
bilateral inguinal hernia repair.  As the veteran's claim was 
received by VA in May 1999, the rating period on appeal is 
from May 1998, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2007).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.
 
1.  Neurologic disability of the right wrist

Throughout the rating period on appeal, the veteran's 
neurologic disability of the right wrist has been rated as 30 
percent disabling under Diagnostic Codes 8515 and 8516 
(2007), which are further divided based on the categories of 
major and minor.  The service records reflect that the 
veteran's right hand/arm is his major one.  See also Report 
of VA examination, dated in February 2000 (noting that he 
veteran is right-handed); 38 C.F.R. § 4.69 (2007).   

Diagnostic Code 8515 provides ratings for paralysis of the 
median nerve.  Under Diagnostic Code 8515 a 30 percent 
evaluation is warranted for moderate incomplete paralysis on 
the major side.  The next-higher 50 percent rating is 
warranted for severe incomplete paralysis on the major side.  
The maximum schedular rating of 70 percent is warranted for 
complete paralysis of the median nerve, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances, is rated 70 percent disabling on the major 
side.  Diagnostic Code 8615 provides a rating for neuritis of 
the median nerve and Diagnostic Code 8715 provides a rating 
for neuralgia of the median nerve.  

Diagnostic Code 8516 provides ratings for paralysis of the 
ulnar nerve.  A 30 percent evaluation is warranted for under 
this diagnostic code for moderate incomplete paralysis on the 
major side.  The next-higher 40 percent evaluation is 
warranted for severe incomplete paralysis on the major side.  
The maximum schedular rating of 60 percent is warranted for 
complete paralysis of the ulnar nerve-the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  
Diagnostic Code 8616 provides a rating for neuritis of the 
ulnar nerve and Diagnostic Code 8716 provides a rating for 
neuralgia of the ulnar nerve.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. 
§ 4.124a.  

In this case, the Board finds that under the criteria set 
forth in 38 C.F.R. § 4.124a, Diagnostic Code 8516, the 
veteran's disability corresponds to the currently assigned 30 
percent evaluation.  

As the rating period on appeal spans approximately 10 years, 
to include three VA examinations, the Board finds that review 
of the pertinent complaints and objective findings would be 
useful.  The report of VA examination, conducted in February 
2000, reflects that the veteran reported periods of flare-ups 
when his pain increases and he develops weakness and numbness 
in his shoulders, arms, and hands bilaterally.  It was noted 
that the veteran wore bilateral wrist braces, with the right 
one going to his forearm.  Physical examination revealed 
strength of 5/5 throughout, although it was noted that 
testing had to be encouraged.  It was noted that the veteran 
extends his fingers with difficulty and then he had strength 
of 5/5.  It was further noted that pronator drift was 
negative.  The examination report reveals no atrophy, even in 
the right thenar eminence, and no fasciculation or tremor.  
The examination report also reflects that despite the 
modality tested, for example-light touch or vibration, the 
veteran quickly reported that the right side was sharper than 
the left.  Pinprick testing revealed a variable examination, 
but the examiner noted that the veteran appeared to have 
decreased sensation in the distribution of the right ulnar 
cutaneous nerve based on decreased flinching on testing.  The 
February 2000 VA examination report additionally notes that 
there was no decrease in muscle strength or atrophy in the 
right hand and that sensation was decreased to pin prick in 
the distribution of the right cutaneous branch of the ulnar 
nerve.  The VA examiner noted that such a finding was 
consistent with neuralgia, but it was noted that there was no 
muscle wasting or atrophy secondary to either nerve damage or 
tissue.  Lastly, the examination report reflects that 
veteran's range of motion in the right hand and elbow were 
normal.  After reviewing some diagnostic tests provided by 
the veteran, the VA examiner diagnosed him with a history of 
right carpal tunnel syndrome that has been surgically 
repaired with no clinical residuals and a history of right 
ulnar nerve transposition that has led to mild decreased 
sensation.  It was noted in the examination report that the 
claims file was not available for review by the VA examiner.  

An April 2001 VA neurologic clinic treatment report reflects 
that the veteran's wrist extension was 5/5 bilaterally.

A report of VA neurologic examination, dated in March 2005, 
reveals that the veteran would hold his hand as a club with 
his fingers curled in toward the palm during formal 
examination, but he used it without difficulty to dress and 
undress.  Despite complaints that the veteran was not able to 
use his right ring finger due to pain, the VA examiner noted 
that he manipulated this finger without difficulty.  The VA 
examiner further noted that the veteran put "absolutely no 
effort into moving the tested part" on neurological testing.  
It was noted that when the veteran was resisting other 
movement, his grip strength was "just fine with no 
weakness."  It was further noted that the veteran's strength 
was tested by using opposite force to what was desired, and 
then it was ascertained that he had normal strength in both 
arms.  The examination report reflects no atrophy in any 
location including the right median and ulnar innervated 
muscles.  There was no fasciculation or tremor noted.  On 
sensory testing, the VA examiner noted that despite the 
veteran's complaints of pain, he denied any decrease in light 
touch or pinprick in either arm in the distributions of the 
median and ulnar nerves or in dermatomes.  The VA examiner 
noted that the veteran can feel vibration in his hands 
because he complains of pain.  The impression was status post 
right carpal tunnel repair surgery with neither clinical or 
electrodiagnostic residuals.  The 2005 VA examiner also noted 
that the veteran is status post transposition of the right 
ulnar nerve with neither clinical nor electrodiagnostic 
residuals.  It was further noted that there was 
electrodiagnostic evidence of a mild sensory peripheral 
neuropathy that is not related to either his former carpal 
tunnel syndrome nor to his ulnar neuropathy.  The VA examiner 
additionally noted that all of the veteran's complaints are 
out of proportion to any objective findings and are not 
physiologically based.  The examiner stated that the veteran 
has somatization disorder, and that this is the etiology for 
his complaints.

A June 2007 VA orthotic evaluation consultation record 
indicates that the veteran was issued bilateral replacement 
wrist splints.  See also VA orthotic evaluation consultation 
record, dated in June 2005 (same).

A report of VA examination conducted in October 2007 reflects 
that the veteran reports numbness, paresthesias, pain and 
impaired coordination in his right hand/wrist.  The veteran 
reported difficulty gripping items in activities of daily 
living and trouble writing.  Upon motor examination, the 
veteran bilateral upper extremities had muscle strength of 5 
and no motor function impairment bilaterally.  An objective 
sensory function testing reflects that the veteran was normal 
with respect to vibration, pain, light touch, and position 
sense bilaterally in the upper extremities.  A detailed 
reflex examination reveals that the veteran's right bicep, 
tricep, brachioradialis, and finger jerk were all 1+.  No 
muscle atrophy or abnormal muscle tone/bulk was noted.  It 
was further noted that there were no tremors, tics, or other 
abnormal movements.  The examination report also reflects 
that the function of the concerned joints was not affected.  
The October 2007 VA examiner reviewed the reports of EMG, 
conducted in 1984 and 1997, and indicated that the veteran 
declined a repeat EMG.  The diagnosis was right carpal tunnel 
syndrome.  It was noted that neuralgia was present.  The 
October 2007 VA examiner indicated that the veteran's claims 
file and medical records had been reviewed. 

Based on the above referenced medical findings, the Board 
concludes that the neurological manifestations of the 
veteran's neurologic disability of the right wrist correspond 
to the currently assigned 30 percent evaluation, which is 
warranted for moderate incomplete paralysis of the median 
and/or ulnar nerve.  The Board notes that a higher evaluation 
is not warranted at this time under Diagnostic Code 8515 or 
Diagnostic Code 8516 as the evidence does not establish that 
the veteran's symptomalogy reflects severe incomplete 
paralysis on the major side.  In this regard, the Board notes 
that upon VA examination in February 2000 the veteran had 5/5 
strength in his wrists.  Importantly, the February 2000 VA 
examiner diagnosed him with a history of right carpal tunnel 
syndrome that has been surgically repaired with no clinical 
residuals and a history of right ulnar nerve transposition 
that has led to mild decreased sensation.  The March 2005 VA 
examiner noted that the veteran can feel vibration in his 
hands because he had complains of pain, could manipulate his 
right ring finger without difficulty, and had no atrophy in 
any location including the right median and ulnar innervated 
muscles.  This examination report further reflects that the 
veteran's grip strength was "just fine with no weakness."  
The March 2005 VA examiner's impression was status post right 
carpal tunnel repair surgery with neither clinical or 
electrodiagnostic residuals.  Additionally, objective sensory 
function testing, as noted in the October 2007 VA examination 
report, reflects normal results with respect to vibration, 
pain, light touch, and position sense bilaterally in the 
upper extremities.  The Board acknowledges that detailed 
reflex examination in October 2007 revealed that the 
veteran's right bicep, tricep, brachioradialis, and finger 
jerk were all 1+.  The Board finds that such findings are 
contemplated by the current 30 percent evaluation.  
Additionally, in finding that a higher rating is not 
warranted, the Board notes that the 2007 VA examination 
report indicated no muscle atrophy or abnormal muscle 
tone/bulk.  The findings described above do not suggest that 
the veteran's right ulnar nerve disability has resulted in 
severe incomplete paralysis of the median and/or ulnar 
nerves.  The Board also finds that the clinical evidence of 
record, as described above from the aforementioned VA 
examination reports, does not show distinct time periods 
exhibiting symptoms warranting staged evaluations.  Hart, 21 
Vet. App. at 509-10.  

In sum, the Board finds that the competent medical evidence 
of record reveals a disability picture that is more nearly 
approximated by the current 30 percent evaluation over the 
rating period on appeal and that no other diagnostic codes 
are appropriate as other affected nerves were not identified 
by the competent medical evidence of record.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Other considerations- separate rating for scar

It is noted that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See generally Esteban v. Brown, 6 Vet. App. 
259 (1994); see also 38 C.F.R. § 4.14 (2007) (noting that the 
evaluation of the same disability under various diagnoses is 
to be avoided).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

As the record indicates that the veteran's disability 
involves a scar, the Board has considered whether the veteran 
is entitled to a separate rating for a scar.  Disabilities of 
the skin are addressed under 38 C.F.R. § 4.118.  The 
schedular criteria governing the evaluation of skin 
disabilities changed during the pendency of this appeal.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (effective Aug. 30, 
2002).  The Board notes that the substance of Diagnostic Code 
7804, prior to and from August 30, 2002, did not undergo a 
major substantive change as each version of this code 
section, essentially, provides a 10 percent evaluation for a 
superficial scar that is painful on examination.  Throughout 
the entirety of the appeal, evidence of a superficial and 
painful scar is required in order to achieve a rating under 
Diagnostic Code 7804.  

Here the evidence does not establish that such criteria for a 
compensable rating have been met prior to or after the August 
30, 2002 regulation change.  Upon VA peripheral nerves 
examination in February 2000, an L-shaped surgical scar was 
noted on the veteran's right wrist was noted, which was 
consistent with the veteran's stated history of right-sided 
carpal tunnel repair.  The March 2005 VA examination report 
reflects that the veteran has a 3 centimeter (cm) scar on the 
right anterior wrist that was consistent with carpal tunnel 
repair surgery.  The 2005 VA examiner noted that the scar was 
nontender and nonadherent.  Moreover, the veteran has not 
raised any complaints regarding the scar on his right wrist.  
In view of the foregoing, the Board finds that a separate 
compensable evaluation for a scar on right wrist is not 
appropriate here as the criteria for the assignment of a 
separate compensable evaluation have not been met.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805 (as in 
effect prior to and from August 30, 2002) see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).

2.  Bilateral inguinal hernia repair residuals

Throughout the rating period on appeal, the residuals of the 
veteran's bilateral inguinal hernia repair have been rated as 
10 percent disabling under 38 C.F.R.  
§ 4.114, Diagnostic Code 7338.  A 10 percent rating is 
warranted under this diagnostic code where the inguinal 
hernia is postoperative recurrent, readily reducible and well 
supported by truss or belt.  The next-higher 30 percent 
evaluation is warranted for a small hernia which is 
postoperative and recurrent, or unoperated irremediable, and 
not well supported by a truss, or not readily reducible.  A 
note to his diagnostic code indicates to add 10 percent for 
bilateral involvement, providing the second hernia is 
compensable.  See 38 C.F.R. § 4.114.  

The Board finds that the evidence of record does not 
demonstrate that an increased rating is warranted, as will be 
discussed.  

The report of VA digestive conditions examination, dated in 
February 2000, reveals the veteran reported that walking is 
limited by groin pain as well as back pain.  The veteran also 
reported that the does not currently wear a truss or belt, 
but he does wear a back brace for his pain.  The VA examiner 
noted no apparent inguinal hernia at the time, but did note 
mild tenderness to palpation of this area.  The examination 
report reflects that the claims file was not available to the 
February 2000 VA examiner.

A report of VA digestive examination, dated in March 2005, 
reflects that upon objective examination the veteran's 
abdomen was soft, nontender with normoactive bowel sounds, 
and without masses or hepatosplenomegaly.  This examination 
report reflects no current inguinal or ventral hernia.  It 
was also noted that there was no evidence upon examination of 
recurrent hernia.  The examination report further reflects 
that no tenderness was noted.  The impression was bilateral 
inguinal hernias status post repair and herniorrhaphy sites 
that were well-healed.  The examination report indicates that 
the claims folder was reviewed.  

A December 2005 VA orthotic evaluation consultation record 
indicates that the veteran was fitted and dispensed a right 
truss replacement.

The report of VA digestive examination, dated in October 
2007, reflects surgical repair of the left inguinal hernia, 
in 1973, and of the right inguinal hernia one week later with 
intermittent pain at hernia areas.  The examination report 
also reflects no current treatment and that the course since 
onset has been intermittent with remissions.  Upon physical 
examination, the veteran had a right inguinal hernia with no 
true hernia protrusion, and a size of 1 cm.  It was noted 
that this hernia was not remediable or operable.  It was 
noted as healed and recurrent.  The examination report 
reflects that a truss or belt was not indicated.  The 
diagnosis was status post bilateral inguinal hernia repair 
with slight right inguinal hernia recurrent.  The 2007 VA 
examination report reflects that claims file and medical 
records were reviewed.

As noted above, a 30 percent evaluation is warranted when 
there is evidence of a small hernia which is postoperative 
and recurrent, or unoperated irremediable, and not well 
supported by a truss, or not readily reducible.  None of the 
three aforementioned VA examination reports reflect that the 
veteran's recurrent right inguinal hernia is not well-
supported by a truss.  Indeed, upon VA examination in 
February 2000, the veteran reported that he does not 
currently wear a truss or belt.  While the record reflects 
that the veteran was fitted and dispensed a right truss in 
December 2005, the most recent VA examination report of 
record reflects that a truss was not indicated.  Further, the 
VA examination reports of record during appeal period do not 
show that the veteran's hernia is not readily reducible.  In 
fact, upon VA examination in February 2000 and March 2005, 
despite some tenderness to palpation noted in 2000, these two 
VA examination reports reflect that there was no apparent 
inguinal hernia.  Although the October 2007 VA examination 
report reflects that a right inguinal hernia was present, 
there was no true hernia protrusion and it was described as 
slight.  

Additionally, the record does not reflect that 10 percent for 
bilateral hernia involvement should be added because the 
evidence does not show that the postoperative left inguinal 
hernia is compensable.  See 38 C.F.R. § 4.114; see also 
Report of VA examination, dated in October 2007 (finding, 
upon physical examination, only the presence of a recurrent 
right inguinal hernia).  Further, the Board also finds that 
the clinical evidence, as described above, does not show 
distinct time periods exhibiting symptoms warranting staged 
evaluations.  Hart, 21 Vet. App. at 509-10.  The Board also 
finds that no alternate diagnostic codes would be appropriate 
and/or provide the veteran a higher rating for his service-
connected bilateral inguinal hernia repair.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Other considerations - surgical scars

It is noted that a previous Board decision, dated in November 
1988, granted a compensable 10 percent evaluation for the 
veteran's service-connected bilateral hernia repair based on 
objective demonstration of a tender herniorrhaphy scar.  
However, the Board finds that such complaint of pain is 
contemplated by the current rating.  The February 2000 VA 
examination report reflects that upon physical examination, a 
5 cm well-healed, right, inguinal scar was noted that had no 
tissue loss or drainage.  The March 2005 VA examiner noted 
that the veteran has bilateral inguinal herniorrhaphy scars.  
The left inguinal herniorrhaphy scar was described at 8 cm in 
length with a width of 2 mm and the right scar was described 
as 8 cm in length with a maximum width of 3 mm.  It was noted 
that the scars were nontender to palpation, well-healed, and 
showed no evidence of adherence to underlying structures or 
recurrent breakdown of the skin.  Additionally, the veteran 
has not raised any complaints specific to the surgical scars 
that are distinct from the manifestations considered in the 
above rating decision.  In view of the foregoing, the Board 
finds that a separate compensable evaluation for bilateral, 
surgical hernia scars is not appropriate here as there is no 
additional tenderness or impairment due to the veteran's 
surgical scars that would warrant the assignment of a 
separate compensable evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805 (prior to and from 
August 30, 2002); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).

3.  Extraschedular consideration for increased rating claims 
on appeal

Finally, the evidence does not reflect that the disabilities 
at issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board acknowledges that the 
veteran's service-connected bilateral inguinal hernias and 
right carpal tunnel syndrome can have significant effects on 
his occupation due to problems with lifting and carrying from 
the hernia and decreased manual dexterity from the right 
carpel tunnel syndrome.  See Report of October 2007 VA 
examination.  Additionally, it was noted that the bilateral 
inguinal hernias have effects ranging from none to moderate 
on his usual daily activities and the right carpel tunnel 
syndrome has effects on usual daily activities ranging from 
none to mild.  Id.  Without evidence showing marked 
interference with employment or frequent periods of 
hospitalization, the Board finds that referral for the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to a rating in excess of 30 percent for right 
wrist carpel tunnel syndrome with median and ulnar nerve 
palsy and weak grip, postoperative, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of bilateral inguinal hernia repair, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


